      Case: 1:17-cv-02462-CAB Doc #: 54 Filed: 07/04/20 1 of 1. PageID #: 417




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RUI HE, ET AL.,                              )       CASE NO. 1:17CV2462
                                             )
                      Plaintiffs,            )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
DAVOR ROM, ET AL.,                           )       OPINION AND ORDER
                                             )
                      Defendants.            )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Plaintiffs’ Motion to Dismiss their claims without

prejudice. (ECF # 50). On June 24, 2020, in light of Plaintiffs’ Motion to Dismiss and

Defendants’ Opposition the Court determined it would grant the without prejudice dismissal of

Plaintiffs’ Complaint subject to Plaintiffs’ acceptance of certain conditions. These conditions

include Plaintiffs’ agreement to pay Defendants’ Motion for Summary Judgment costs upon

refiling and agreement that no further discovery would commence absent a showing of good

cause by the Plaintiffs. On June 29, 2020, Plaintiffs filed their Notice of Agreement with the

Terms of Dismissal (ECF # 53.). Therefore, the Court grants Plaintiffs’ Motion to Dismiss and

dismisses the above-captioned case without prejudice.

       IT IS SO ORDERED.




Date: July 4, 2020                   /s/Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     Senior United States District Judge
